DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Wier (Reg No. 48,229) on 03/08/2022.
The application has been amended as follows:
1.	(Currently Amended) A telecommunications network comprising: 
at least one application server for receiving communications from a plurality of telecommunication networks, the at least one application server comprising instructions stored thereon that, when executed by the at least one processor, perform the operations of: 
receiving, from an end office, an incoming communication comprising a dialed telephone number associated with a client of the telecommunications network and without a carrier identification code (CIC); 
obtaining the dialed telephone number from the incoming communication; 
requesting information from a CIC data source; 
receiving a data schema associated with the dialed telephone number; 

determining a CIC to associate with the dialed telephone number based on the analysis of two or more factors in the data schema, wherein the determined CIC is determined based at least on an originating area for the incoming communication and a typical percent allocation; 
identifying a destination device of the client of the telecommunication network based at least on the dialed telephone number and the determined CIC, the destination device in communication with at least one of the plurality of telecommunication networks; and 
transmitting the incoming communication to the destination device of the client of the telecommunication network through the at least one of the plurality of telecommunication networks. 

4.	(Canceled) 
5.	(Canceled) 
6.	(Canceled)

7.	(Currently Amended) The telecommunications network as recited in claim [[4]] 1, wherein the determined CIC is determined based at least on load balancing. 
 
8.	(Currently Amended) The telecommunications network as recited in claim [[4]] 1, wherein the determined CIC is determined based at least on a local access and transport area (LATA) or zone-based information.

10.	(Currently Amended) A feature server of a telecommunications network comprising: 
a network interface to receive a plurality of incoming communications from a plurality of telecommunication networks, at least one incoming communication, received from an end office, comprising a dialed telephone number associated with a client of the telecommunications network and without a carrier identification code (CIC); 
a processing device to: 
obtain the dialed telephone number from the incoming communication; 
request information from a CIC data source associated with the dialed telephone number; 
receive a data schema associated with the dialed telephone number; 
analyze the data schema; 
determine a CIC to associate with the dialed telephone number based on the analysis of two or more factors in the data schema, wherein the determined CIC is determined based at least on an originating area for the incoming communication and a typical percent allocation; 
associate the determined CIC with the at least one incoming communication, and wherein the processing device is in communication with a routing table database comprising a correlation of the dialed telephone number and the determined CIC from the at least one incoming communication with a destination device of the client of the telecommunication network; 

a transmitting component for transmitting the at least one incoming communication to the destination device of the client of the telecommunication network through at least one of the plurality of telecommunication networks. 

12.	(Canceled)

15.	(Currently Amended) A method for operating a telecommunications network, the method comprising: 
receiving an incoming communication, from an end office, at an application server for receiving communications from a plurality of telecommunication networks, the incoming communication comprising a dialed telephone number associated with a client of the telecommunications network and without a carrier identification code (CIC); 
obtaining the dialed telephone number from the incoming communication; 
requesting information from a CIC data source associated with the dialed telephone number; 
receiving a data schema associated with the dialed telephone number, wherein the data schema includes two or more CICs associated with the dialed telephone number; 
analyzing the data schema; 
determining one of the two or more CICs to associate with the dialed telephone number based on the analysis of two or more factors in the data schema, wherein the 
associating the determined CIC with the incoming communication; 
identifying a destination device of the client of the telecommunication network based at least on the dialed telephone number and the determined CIC, the destination device in communication with at least one of the plurality of telecommunication networks; and 
transmitting the incoming communication to the destination device of the client of the telecommunication network through the at least one of the plurality of telecommunication networks. 

Allowable Subject Matter
Claims 1-3, 7-11, 13-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 07/22/2014 and Examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643